IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NATHAN JERROME JACKSON,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0995

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 3, 2017.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Nathan Jerrome Jackson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.